DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
This application is a continuation of 16/141,615, now abandoned; which is a continuation of 15/630,299, now patent 10,121,115.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,121,115. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the present application and claims of the patent are directed to the same invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea.
Claim 1 recite(s) a determining step carried out by processing circuitry.  The processing circuitry can be any computer, and thus, it is a general purpose computer carrying out the steps of claim. The Applicant's specification admits the following:
Application server 106, which may include any network server or virtual server, such as a file or web server, may access data sources 108 locally or over any suitable network connection. Application server 106 may also include processing circuitry (e.g., one or more computer processors or microprocessors), memory (e.g., RAM, ROM, and/or hybrid types of memory), and one or more storage devices (e.g., hard drives, optical drives, flash drives, tape drives). The processing circuitry included in application server 106 may execute a server process for calculating trust scores, while access application 102 executes a corresponding client process. The access application 102 may be executed by processing circuitry on a user's equipment, such as a computer or a mobile device (e.g., a cell phone, a wearable mobile device such as a smartwatch, etc.). The processing circuitry included in application server 106 and/or the processing circuitry that executes access application 102 may also perform any of the calculations and computations described herein in connection with calculating a trust score. In some embodiments, a computer-readable medium with computer program logic recorded thereon is included within application server 106. The computer program logic may calculate trust scores and may generate such trust scores for display on a display device. In some embodiments, application 102 and/or application server 106 may store a calculation date of a trust score and may generate for display the trust score together with a date of calculation.
  

Independent claim 11 recites a system and mimics claim 1.  Claim 11 is patent ineligible.  
	None of the dependent claims alters the outcome that the claimed inventions are directed to ineligible abstract ideas, as the dependent claims fall within the abstract idea.  Claims 2-10 and 12-20 are directed to aggregating data and performing calculations.
	The additional receiving, calculating, determining, and transmitting steps of claim 1 do not add more to the claim to take it out of the realm of abstraction.  The steps are used to aggregating data and then calculating a score.  Claim 1 recite(s) a determining step carried out by processing circuitry.  The processing circuitry can be any computer, and thus, it is a general purpose computer carrying out the steps of claim.  The claim does not integrate the judicial exception into a practical application.  
Claims 1-20 are ineligible.	
	
	 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chung (2013/0291098).

Chung discloses:

As per claim 1, a method for adjusting, for a requesting entity, a trust score for a second entity, the method comprising: determining, using processing circuitry, a baseline trust score for the second entity; receiving data about the requesting entity from a first remote source; calculating a trusting adjustment score for the requesting entity based on the received data from the first remote source; determining an adjusted trust score for the second entity by combining the trusting adjustment score and the baseline trust score for the second entity; and transmitting to the requesting entity an indication of the adjusted trust score. (discusses para.23 and 30-31—first and second entities; para.43—adjustment model; para.43, 69, and 101—adjusted score and combining score)

As per claims 2 and 12, wherein combining the trusting adjustment score and the baseline trust score for the second entity comprises multiplying the baseline trust score for the second entity by the trusting adjustment score. (para.89-90—formula for score)

As per claims 3 and 13, wherein combining the trusting adjustment score and the baseline trust score for the second entity comprises combining the baseline trust score for the second entity and the trusting adjustment score according to a weighted sum.  (para.90-91—weighted sum)



As per claims 5 and 15, wherein the received data comprises a user indication of how trusting the user believes the requesting entity to be, wherein the user is associated with a third entity that is different from the requesting entity. (para.7—level f trust)

As per claim 6 and 16, storing the trusting adjustment score for the requesting entity: and using the stored trusting adjustment score to determine an adjusted trust score for a third entity by combining the stored trusting adjustment score and a baseline trust score for the third entity. (para.24 and 43—update trust score)

As per claims 7 and 17, receiving second data about the requesting entity from a second remote source; and updating the stored trusting adjustment score based on the received second data from the second remote source. (para.24 and 43—update trust score)

As per claims 8 and 18, receiving an indication of an activity to be performed together by the requesting entity and the second entity and updating the trusting adjustment score based on the indication of the activity. (para.24 and 43—update trust score)



As per claims 10 and 20, wherein the identified paths each comprise one or more links, wherein each link is assigned a user connectivity x value, and wherein the processing circuitry is configured to determine the baseline trust score for the second entity based on the identified paths by. combining the user connectivity values to determine the baseline trust score for the second entity based on the identified paths. (para.25—discusses paths and links)

As per claim 11, a system for adjusting, for a requesting entity, a trust score for a second entity, the system comprising: processing circuitry configured to. determine a baseline trust score for the second entity; receive data about the requesting entity from a first remote source; calculate a trusting adjustment score for the requesting entity based on the received data from the first remote source; 79 determine an adjusted trust score for the second entity by combining the trusting adjustment score and the baseline trust score for the second entity; and transmit to the requesting entity an indication of the adjusted trust score. (discusses para.23 and 30-31—first and second entities; 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The closest NPL is “Hybrid content filtering and reputation-based popularity for recommending blog articles,” Liu, Duen-Ren; Liou, Chuen-He; Peng, Chi-Chieh; Chi, Huai-Chun. Online Information Review; Bradford Vol. 38, Iss. 6,  (2014): 788-805.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lalita M HAMILTON whose telephone number is (571)272-6743.  The examiner can normally be reached on M-F: flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/LALITA M HAMILTON/
Primary Examiner, Art Unit 3691